MODIFY and AFFIRM; and Opinion Filed November 24, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00635-CR
                                      No. 05-13-01385-CR
                                      No. 05-13-01386-CR

                          DAARON TAYVON BUYCKS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-35389-N, F12-33600-N, F12-34766-N

                              MEMORANDUM OPINION
                          Before Justices O’Neill, Fillmore, and Brown
                                   Opinion by Justice O’Neill

       Daaron Tayvon Buycks appeals his convictions for theft of property valued at $1,500 or

more but less than $20,000, credit card abuse, and possession with intent to deliver codeine in an

amount of twenty-eight grams or more but less than 200 grams within a drug-free zone. See

TEX. PENAL CODE ANN. §§ 31.03(a), (e)(4)(A), 32.31(b) (West 2011 & Supp. 2014); TEX.

HEALTH & SAFETY CODE ANN. §§ 481.114(a), (c), 481.134(b)(1) (West 2010 & Supp. 2014). On

appeal, appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and

counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note that the judgment in the drug case shows the

offense as “possession of a controlled substance.” Appellant was indicted for, pleaded guilty to,

and was found guilty of possession with intent to deliver the codeine in a drug-free zone. Thus,

the judgment is incorrect. We modify the trial court’s judgment in cause no. 05-13-01386-CR

(trial court no. F12-34766-N) to show the “offense for which defendant was convicted” is

possession with intent to deliver a controlled substance, codeine, in drug-free zone. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).




                                                 -2-
       We affirm the trial court’s judgments in cause nos. 05-13-00635-CR and 05-13-01385-

CR. We affirm, as modified, the trial court’s judgment in cause no. 05-13-01386-CR.




                                                   /Michael J. O’Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130635F.U05




                                             -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DAARON TAYVON BUYCKS,                             Appeal from the 195th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F12-35389-N).
No. 05-13-00635-CR       V.                       Opinion delivered by Justice O’Neill,
                                                  Justices Fillmore and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 24, 2014.




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DAARON TAYVON BUYCKS,                             Appeal from the 195th Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F12-33600-N).
No. 05-13-01385-CR       V.                       Opinion delivered by Justice O’Neill,
                                                  Justices Fillmore and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 24, 2014.




                                            -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DAARON TAYVON BUYCKS,                              Appeal from the 195th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-34766-N).
No. 05-13-01386-CR       V.                        Opinion delivered by Justice O’Neill,
                                                   Justices Fillmore and Brown participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Offense for which Defendant Convicted” is modified to show
“Possession with intent to deliver a controlled substance, codeine, in drug-free zone.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 24, 2014.




                                             -6-